Electronically Filed




                                                                                                        FILED IN
                                                                                                 14th COURT OF APPEALS
                                                                                                    HOUSTON, TEXAS
                                                      JOHN D. KINARD                             8/10/2015 3:40:44 PM
                                                    DISTRICT CLERK
                                                                                                 CHRISTOPHER A. PRINE
                                                GALVESTON COUNTY, TEXAS                                   Clerk




Christopher Prine Clerk
14th Court of Appeals
301 Fannin, Suite 145
Houston, Texas 77002-2066

                                           NOTICE OF ASSIGNMENT ON AI'I'EAL

                              IN RE: State of Texas vs. Tasneem Abdullah Ebrahim
                              CASE NUMBER: 12-CR-1373
                              212th District Court

Dear Clerk:

Please find enclosed a copy of the notice of appeal was tiled in the above case. This case is assigned to the 14th COURT OF
APPEALS, HOUSTON TEXAS. Please note the following information.


            Date of Judgment or Order Appealed from: 67124/2615 (Judgment Adjudicating Guilt)
            Notice of Appeal. 671241%6\S
            Motion for New Trial: 07-24-2015
            Offense Convicted of: Arson
            Judgment and Sentence: Eight (8) Years Institutional Division, TDCJ
            Trial Judge: Patricia Grady
            Court Reporter• Tara I   Wilson



Any motions for Extension of Time to file the record on appeals must be filed directly with the Court of Appeals. A copy ofthis
assigmnent letter is being mailed to all counsel of record. Thank you.



Smcere y,


                                                                                                   12-CR-1373
                                                                                                   DCAPALCA
                                                                                                         - Assignment letter to the Court of Ap




                 600 59 1h Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551·2388

                                           Pil9Re (4Q9} 766-2424 fg< (409} 765-2292


                                                                                                                                  1
                                                 Electronically Filed

CC: With Attaehment Notioe of Appeal

CC: Jack Roady, Criminal District Attorney of Galveston County, Texas
    600 59" Street, Suite 1001
    Galveston TX, 77551-4137



CC: Diane D. Clark, Attorney for Appellant
    3027 Marina Bay Drive
    Suite 108
    League Cit¥ TX 11513-0000




CC: Tara L. Wilson, Court Reporter
    courtreportertara@gmail.com




               600 59" Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551·2388

                                       Phene (409f 766 2424 ftfx {409f 766·2292


                                                                                                         2
                                                     Electronically Filed
•   •                                                                     .
                                                       NO. 12CR1373

         STATE OF TEXAS                                          §       1'\ THE DISTRIC~~~%\_Rti;                             Mltl:41
                                                                 §                                L
         vs.                                                     §
                                                                 §
                                                                         212TH Jt:DICAL ~~':~C~:::->                            LSJ
         TASNEEM ABDULLAH EBRAHIM                                §       GALVESTON          CO~TY;
                                                                                               .
                                                                                                   TEXA:S 'c!', ....
                                                                                                       !
                                                                                                      ~:  -       ',



                                                  N8TIE:.E 8F A:PP.Etd:o

        TO THE HONORABLE JUDGE OF SAID COURT:

               Now comes Tasneem Abdullah Ebrahim, Defendant in the above styled and numbered

        cause, ana giVeS   thiS   wr1tten nottce of appeal to !fie Court of Appeals offne Sfale of I exas from lne

        judgment of conviction and sentence herein rendered against Tasneem Abdullah Ebrahim.

                                                           Respectfully submitted,

                                                           Tho'       r """Finn
                                                                     ('pcQPr

                                                           1302 Waugh Dr. #367
                                                           Houston, Texas 77019
                                                           Telephone: (713) 796-9911
                                                           Facsimile:(~
                                                                                                                           ,
                                                           Bv~
                                                            ."
                                                                                             ~                                  ~




                                                                  Kendric M. Ceaser
                                                                  State Bar No. 24012404
                                                                  Attorney for Defendant




                                                                                12-CR-1373
                                                                                DCAF
                                                                                ~~~:;,-    .,.;   .
                                                                                1111111111111111111111111111111111111111
                                                                                                                                         3
./tva~. /~·
 .
.    •
                                                   Electronically Filed
                                                                       '




                                            CERTIFICATE OF SERVICE

               This is to certify that on    -?/~